Per Curiam.
This action was brought to set aside a judgment entered in the city court, upon the ground that it was fraudulently obtained. Neither *38the complaint nor the affidavits accompanying the same, upon which it is sought to maintain this injunction, disclose any state of facts that would justify a finding of fraud. All that can be deduced from the affidavits is that the plaintiff is ignorant in respect to the creation 'of the debt upon which the judgment was obtained, because such debt was created by her agent, who is now dead. The plaintiff further fails in any way to connect the notes mentioned in the affidavits with the cause of action upon which the judgment was obtained in the'city court. We think that the evidence before the court was insufficient to justify the continuance of the injunction, the statements of the plaintiff being unsupported by any proof. The order should be reversed, and the preliminary injunction dissolved, with $10 costs .and disbursements.